Exhibit 10.11

KENNAMETAL INC.

NONSTATUTORY STOCK OPTION AWARD

FOR PRESIDENT AND CEO

Grant Date:                    

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Nonstatutory Stock Option Award (the “Option”)
to purchase «number of stock options» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013, as further amended
January 27, 2015 (the “Plan”), and the additional terms listed below.
Capitalized terms used herein, but not otherwise defined herein, shall have the
same meaning ascribed to them in Schedule A or in the Plan.

1. The Option must be exercised within ten (10) years from the Grant Date and
only at the times and for the number of Shares as follows: (a) prior to the
first anniversary of the Grant Date, the Option is not exercisable as to any
Shares; (b) on the first anniversary of the Grant Date, one-fourth (1/4) of the
Shares under the Option will vest and become exercisable; (c) on the second
anniversary of the Grant Date, an additional one-fourth (1/4) of the Shares
under the Option will vest and become exercisable; (d) on the third anniversary
of the Grant Date, an additional one-fourth (1/4) of the Shares under the Option
will vest and become exercisable; and (e) on the fourth anniversary of the Grant
Date, the remaining one-fourth (1/4) of the Shares under the Option will vest
and become exercisable.

2. Notwithstanding anything to the contrary in this Option or the Plan, in the
event that Optionee is involuntarily terminated by the Company or any successor
of the Company without cause (a) within the six-month period immediately
preceding a Change in Control in contemplation of such Change in Control (and
the Change in Control actually occurs) or (b) during the two-year period
immediately following a Change in Control (an “Involuntary Change in Control
Separation”), all Shares under the Option that have not vested (or otherwise
been cancelled or forfeited) shall become fully vested and immediately
exercisable as of the consummation of the Change in Control or, if later, the
Optionee’s date of termination (the “Change in Control Vesting Date”). Subject
to the terms of the Plan, any Shares under the Option that become vested and
exercisable on account of an Involuntary Change in Control Separation may be
exercised at any time within the three-month period following the Change in
Control Vesting Date; provided, however, the Option must be exercised in all
circumstances within ten (10) years from the Grant Date.

3. This Option is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the Option or to take any other action necessary or
desirable to enable the Option to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that
Section 409A may impose upon the Optionee certain taxes or interest charges for
which the Awardee is and shall remain solely responsible.

4. Notwithstanding anything to the contrary in this Option or the Plan, in the
event that this Option is not accepted by the Optionee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Option shall become null and void and all Shares subject to this Award
shall be forfeited by the Optionee as of the Forfeiture Date. For acceptance to
be valid, the Optionee must accept this Option in the manner specified by the
Company. Any Shares underlying the Option that are forfeited by the Optionee
shall be returned to the Plan and resume the status of shares available for
grant.



--------------------------------------------------------------------------------

5. All other terms and conditions applicable to this Option are contained in the
Plan. A copy of the Plan and related Prospectus is available on your account
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.

 

KENNAMETAL INC. By: Kevin G. Nowe Title: Vice President, Secretary and General
Counsel

 

2



--------------------------------------------------------------------------------

Schedule A

For purposes of this Award “Retirement” shall mean the Optionee’ s termination
of employment with the Company or any Subsidiary, Affiliate or Parent of the
Company at a time when the Optionee (a) has attained age 55 with eight (8) years
of service, (b) has attained age 65, or (c) is required by law or regulations to
terminate employment with the Company or any Subsidiary, Affiliate or Parent of
the Company under a mandatory retirement scheme.

 

3